    Case 1:17-cv-00963-LPS Document 21 Filed 11/17/20 Page 1 of 8 PageID #: 259




                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE


JERON D. BROWN,

                       Peri.ti.oner,

         v.                                                Civ. Act. No. 17-963-LPS

DORENE FIELDS, Warden, and
ATTORNEY GENERAL OF THE STATE
OF DELAWARE,

                       Respondents. 1




Jeron D. Brown. Prose Peri.ti.oner.

Andrew J. Vella, Deputy Attorney General, Delaware Department of Justice, Wilmington, Delaware.
Attorney for Respondents.




                                       MEMORANDUM OPINION




November16,2020
Wilmington, Delaware



1
 Peti.ti.oner was transferred to the Plummer Community Corrections Center during the pendency of
this proceeding. Therefore, the Court has substituted Warden Dorene Fields for Warden Steven
Wesley, who was the Warden of the institution at which Petitioner was incarcerated when he filed
the Petition. See Fed. R. Civ. P. 25(d).
 Case 1:17-cv-00963-LPS Document 21 Filed 11/17/20 Page 2 of 8 PageID #: 260




       Pending before the Court is an Application for a Writ of Habeas Corpus Pursuant to 28

U.S.C. § 2254 ("Petition") filed by Petitioner Jeron D. Brown (''Petitioner"). (D.I. 2) The State filed

an Answer in opposition. (D.I. 11) For the reasons discussed, the Court will deny the Petition.

I.      BACKGROUND

        Petitioner was arrested on August 3, 2014 and subsequently indicted by a New Castle

County grand jury for third degree burglary, possession of burglar tools, two counts of theft less

than $1500, second degree criminal trespass, and crimloa1 mischiefless than $1000. (D.I. 11 at 2)

He was released on secured bail after his arrest. On the day of his scheduled Superior Court trial,

Petitioner failed to appear and the Superior Court issued a capias for his arrest. Id.

        On March 27, 2015, Petitioner was arrested in Pennsylvania for flight to avoid apprehension

and related charges, and he was held at the Allegheny County Jail starting that same day. (D.1. 11 at

2) On September 24, 2015, in the Court of Common Pleas of Allegheny County, Pennsylvania,

Petitioner was convicted of flight to avoid apprehension in violation of 18 Pa. Code.§ 5126(a),

defiant trespass in violation of 18 Pa. Code.§ 3503(b)(1), and disorderly conduct in violation of 18

Pa. Code§ 5503(a)(1). Petitioner was sentenced to time served, with credit for 182 days from March

27, 2015 to September 24, 2015, followed by six months of.probation. Id.; D.I. 14 at 5-6.

        On January 7, 2016, Petitioner's capias was returned in the Delaware Superior Court and he

was held in lieu of cash bail. (D.I. 11 at 3; D.I. 14-1 at 3) On March 15, 2016, Petitioner pled guilty

in the Superior Court to third degree burglary, possession of burglar tools, and theft less than $1500.

On June 7, 2016, the Superior Court sentenced Petitioner as a habitual offender, effective September

24, 2015, as follows: (1) for the third degree burglary conviction, to three years at Level V

incarceration, with four days credit time; (2) for the possession of burglar tools, to eighteen months

at Level V incarceration, suspended for eighteen months at Level IV, suspended after six months for
 Case 1:17-cv-00963-LPS Document 21 Filed 11/17/20 Page 3 of 8 PageID #: 261



Level III probation; and (3) for theft, to one year at Level V, suspended for one year of Level III

probation. (D.I. 11 at 3)

        On August 30, 2016, Petitioner filed a motion to modify his sentence, which the Superior

Court denied on September 15, 2016. (D.I. 11 at 3; D.I. 14-3; D.I. 15-3) On December 30, 2016,

Petitioner filed a motion for 182 days of credit to be applied to his Delaware sentence. (D.I. 15-8)

The State responded on January 27, 2017, arguing that Petitioner's request for credit for the time he

spent incarcerated on his Pennsylvania charges should not be applied to his Delaware charges. (D.I

15-9) The Superior Court denied Petitioner's motion for credit time on January 30, 2017, finding

that Petitioner's sentence in Pennsylvania ran from March 27, 2015 until September 24, 2015 and,

therefore, Petitioner was not due credit for that ti.me against his Delaware sentence. (D.I. 11 at 3-4;

D.I. 15-1 at 3) The Delaware Supreme Court affirmed the Superior Court's judgment. (D.I. 11 at 4;

D.I. 15-2 at 1-4; D.I. 15-3)

II.     GOVERNING LEGAL PRINCIPLES

        A.      The Antiterrorism and Effective Death Penalty Act of 1996

        Congress enacted the Anti.terrorism and Effective Death Penalty Act of 1996 ("AEDPA")

"to reduce delays in the execution of state and federal criminal sentences ... and to further the

principles of comity, finality, and federalism." Woodford v. Garceau, 538 U.S. 202,206 (2003) (internal

citations and quotation marks omitted). Pursuant to AEDPA, a federal court may consider a habeas

petition filed by a state prisoner only "on the ground that he is in custody in violation of the

Constitution or laws or treaties of the United States." 28 U.S.C. § 2254(a). AEDPA imposes

procedural requirements and standards for analyzing the merits of a habeas petition in order to

"prevent federal habeas 'retrials' and to ensure that state-court convictions are given effect to the

extent possible under law." Bell v. Cone, 535 U.S. 685, 693 (2002); see also Woodford, 538 U.S. at 206.

                                                    2
 Case 1:17-cv-00963-LPS Document 21 Filed 11/17/20 Page 4 of 8 PageID #: 262




        B. Standard of Review

        If a state's highest court adjudicated a federal habeas claim on the merits, the federal court

must review the claim under the deferential standard contained in 28 U.S.C. § 2254(d). Pursuant to

28 U.S.C. § 2254(d), federal habeas relief may only be granted if the state court's decision was

"contrary to, or involved an unreasonable application of, clearly established federal law, as

determined by the Supreme Court of the United States," or the state court's decision was an

unreasonable determination of the facts based on the evidence adduced in the trial. 28 U.S.C.

§ 2254(d)(1) & (2); see also Williams v. TC!Jlor, 529 U.S. 362,412 (2000);Appel v. Horn, 250 F.3d 203,

210 (3d Cir. 2001). A claim has been "adjudicated on the merits" for the purposes of 28 U.S.C.

§ 2254(d) if the state court decision finally resolves the claim on the basis of its substance, rather

than on a procedural or some other ground. See Thomas v. Horn, 570 F.3d 105, 115 (3d Cir. 2009).

The deferential standard of§ 2254(d) applies even "when a state court's order is unaccompanied by

an opinion explaining the reasons relief has been denied." Harrington v. Richter, 562 U.S. 86, 98

(2011). As explained by the Supreme Court, "it may be presumed that the state court adjudicated

the claim on the merits in the absence of any indication or state-law procedural principles to the

contrary." Id at 99.

        Finally, when reviewing a habeas claim, a federal court must presume that the state court's

determinations of factual issues are correct. See 28 U.S.C. § 2254(e)(1). This presumption of

correctness applies to both explicit and implicit findings of fact, and is only rebutted by clear and

convincing evidence to the contrary. See 28 U.S.C. § 2254(e)(1); Campbell v. Vaughn, 209 F.3d 280,

286 (3d Cir. 2000); Miller-El v. Cockrell, 537 U.S. 322,341 (2003) (stating that clear and convincing

standard in§ 2254(e)(1) applies to factual issues, whereas unreasonable application standard of

§ 2254(d)(2) applies to decisions on merits).

                                                    3
    Case 1:17-cv-00963-LPS Document 21 Filed 11/17/20 Page 5 of 8 PageID #: 263



III.    DISCUSSION

        In his sole ground for relief, Petitioner asserts that the State violated his rights under the

Sixth and Fourteenth Amendments, as well as 11 Del. Code§ 3901(c) and (b), by failing to apply 182

days of credit on his Delaware sentence for the time he spent in Pennsylvania (from March 27, 2015

through September 24, 2015) while he was held in default of bond and awaiting extradition to

Delaware for trial. (D.I. 6 at 1) Petitioner contends that he was not serving a Pennsylvania sentence

during the time period at issue.

        Petitioner presented the same argument to the Superior Court in his motion for credit time.

The Superior Court denied the motion because Petitioner's criminal records from Pennsylvania

revealed that his Pennsylvania sentence "ran from March 27, 2015 unti.1 September 24, 2015,"

demonstrating that he was not due any credit time on his Delaware sentence. (D.I. 15-1 at 3) The

Delaware Supreme Court affirmed that decision for the same reasons. See Brown, 2017 WL 1649786,

at *1. Therefore, Petitioner will only be entitled to habeas relief if the Delaware state court decisions

were either contrary to, or an unreasonable application of, clearly established federal law, or the state

court's decision was an unreasonable determination of the facts. For the following reasons, the

Court concludes that Petitioner's sole claim does not warrant relief.

         First, to the extent Petitioner contends that the Delaware state courts violated or misapplied

11 Del. Code § 3901 in failing to credit him with time served,2 Petitioner has asserted a state law

claim that is not cognizable on federal habeas review. See Estelle v. McGuire, 502 U.S. 62, 67-68

(1991) (holding that claims based on errors of state law are not cognizable on habeas review);



2
 Sections 3901(b) and (c) provide that a defendant shall receive credit for pretrial detention served in
lieu of release on bail, or otherwise, when sentenced to a term of incarceration. See 11 Del. Code §§
3901 (b), (c).

                                                    4
    Case 1:17-cv-00963-LPS Document 21 Filed 11/17/20 Page 6 of 8 PageID #: 264



Mullan'!} v. Wilbur, 421 U.S. 684, 691 (1975) ("State courts are the ultimate expositors of state law.");

Hoover v. Snyder, 904 F. Supp. 232, 234 (D. Del. 1995) (same). To state a cognizable federal habeas

claim based on an alleged state sentencing error, a petitioner must show that the alleged error was

"so arbitrary or capricious as to constitute an independent due process violation." Lewis v. Jeffers, 497

U.S. 764, 780 (1990). Simply stated, Petitioner has failed to demonstrate that the failure to credit his

Delaware sentence for time-served on his Pennsylvania sentence on unrelated charges denied him

due process of law.

         Second, contrary to Petitioner's assertion, the record reveals that his period of confinement

in Pennsylvania from March 27, 2015 to September 24, 2015 was credited as part of his

Pennsylvania sentence. (D.1. 15-2 at 22) Petitioner was convicted of three criminal offenses in

Pennsylvania.3 According to the Court of Common Pleas of Allegheny County's sentence order

dated September 14, 2015, the confinement portion of Petitioner's sentence was for "a minimum

period of 3 Month(s) and a maximum period of 6 Month(s)," but he was "sentenced to time

served." (D.I. 15-2 at 22) The sentence order explicitly indicates that Petitioner had been confined

in the Allegheny County Jail from March 27, 2015 to September 24, 2015, and that he was to receive

credit for that time served. (D .I. 15-2 at 23) Petitioner was also sentenced to a six month period of·


3
 Petitioner was arrested in Pennsylvania on March 27, 2015 and confined in prison awaiting trial.
On September 24, 2015, after the Court of Common Pleas of Allegheny County denied his
suppression motion, Petitioner proceeded to a stipulated bench trial. The Court of Common Pleas
found Petitioner guilty of flight to avoid apprehension, and immediately sentenced him to time
served- 182 days served from March 27, 2105 to September 24, 2015 - and six months of
probation to run concurrently with confinement. (D.I. 14 at 5-6) When Petitioner was returned to
Delaware in January 2016, he was held in lieu of bail (D.I. 14-1 at 3) On March 15, 2016,
Petitioner pled guilty to three charges in the Delaware Superior Court. On June 7, 2016, the
Superior Court sentenced Petitioner as a habitual offender, effective September 24, 2015, to a period
of incarceration with credit for four days previously served and specifically ordered that the
incarceration portion of Petitioner's sentence should run consecutively to any other sentence of
incarceration. (D.I. 15-2 at 26-31)

                                                    5
 Case 1:17-cv-00963-LPS Document 21 Filed 11/17/20 Page 7 of 8 PageID #: 265



probation in Pennsylvania, which commenced on September 24, 2015. (D.I. 15-2 at 22)

Additionally, the record shows that Petitioner's Delaware sentence started to run on September 24,

2015. (D.I. 15-2 at 26) Given these circumstances, the Delaware courts' conclusion that the

contested 182 days were credited to Petitioner's Pennsylvania sentence did not amount to an

unreasonable determination of the facts. Given the absence of any Supreme Court precedent

establishing that Petitioner has a right to receive double recovery for time served on both his

Pennsylvania and Delaware sentences, the Court further concludes that the Delaware state courts

did not unreasonably apply clearly established federal law by refusing to credit Peri.ti.oner's Delaware

sentence with the 182 days that had already been credited to his Pennsylvania sentence. See generalfy

Ca'!J v. M11sladin, 549 U.S. 70, 77 (2006) ("Given the lack of holdings from this Court regarding the

potentially prejudicial effect of spectators' courtroom conduct of the kind involved here, it cannot

be said that the state court 'unreasonably applied clearly established Federal law' [under]

2254(d)(1 ).").

        Third, to the extent Peri.ti.oner asserts that his Pennsylvania and Delaware sentences should

have run concurrently, Peri.ti.oner has failed to demonstrate that he has a constitutional right to

receive concurrent sentencing, or that the Delaware state courts deprived him of some state right to

concurrent sentencing. See, e.g., Pierf} v. Black, 801 F.2d 1075, 1079 (8th Cir. 1986) (finding petitioner

suffered no constitutional deprivation where two state sentences were not run concurrently because

he "failed to show that either Iowa or Nebraska has created ... a liberty interest [in concurrent

sentencing], and it seems plain that they have not''); Foster v. O'Connell, 2002 WL 480961, at *4 (Del.

Super. Ct Mar. 13, 2002) (explaining that language of 11 Del C. § 3901(d) "is clear and serves as a

continuing declaration by the General Assembly that criminal sentencings involving imprisonment

will be imposed as provided for each crime and will not be merged but will run consecutively").

                                                    6
  Case 1:17-cv-00963-LPS Document 21 Filed 11/17/20 Page 8 of 8 PageID #: 266




        Therefore, the Court will deny the Petition.

IV.     CERTIFICATE OF APPEALABILITY

        A district court issuing a final order denying a § 2254 petition must also decide whether to

issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011). A certificate of appealability is

appropriate when a petitioner makes a "substantial showing of the denial of a constitutional right''

by demonstrating "that reasonable jurists would find the district court's assessment of the

constitutional claims debatable or wrong." 28 U.S.C. § 2253(c)(2); see also Slack v. McDaniel, 529 U.S.

473,484 (2000).

        The Court has concluded that the Petition does not warrant relief, and reasonable jurists

would not find this conclusion to be debatable. Accordingly, the Court declines to issue a certificate

of appealability.

V.      CONCLUSION

        For the reasons discussed, Petitioner's Application for a Writ of Habeas Corpus Pursuant to

28 U.S.C. § 2254 is denied in its entirety without a hearing. An appropriate Order will be entered.




                                                     7
